UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6979


WADE STEPNEY, JR., a/k/a Wade Stephney, Jr., a/k/a Wade
Stephney, a/k/a Wade Stepheny, Jr.,

                Plaintiff – Appellant,

          v.

D. BECKWITH, SCDC Warden, Wateree River Correctional
Institution; DEPUTY WARDEN BLANDING; MAJOR BOGGS; CAPTAIN
GASDEN; LIEUTENANT BROWN; SERGEANT DAVIS; SERGEANT HOOSIER,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Margaret B. Seymour, District
Judge. (8:09-cv-00771-MBS)


Submitted:   July 30, 2010                 Decided:   August 23, 2010


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wade Stepney, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wade Stepney, Jr. appeals the district court’s orders

accepting     the    recommendation   of     the   magistrate   judge    and

dismissing     his    42   U.S.C.   § 1983    (2006)    complaint    without

prejudice for failure to exhaust administrative remedies.                 We

have     reviewed    the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Stepney v. Beckwith, No. 8:09-cv-00771-MBS (D.S.C.

Jan. 21, 2010; May 12, 2009).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                      2